IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEVEN MACKIE THOMLEY,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2822

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed November 6, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Scott Duncan, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and ROWE, JJ., CONCUR.